                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO
                              Gordon P. Gallagher, United States Magistrate Judge


Civil Action No. 18-cv-00378-REB-GPG


GARY HEIDEL, individually, MICHELE ASCHBACHER, individually, CAMILLE ROWELL,
individually, KERSTEN HEIDEL, individually, and MICHAEL ROWELL, individually, and as the
PERSONAL REPRESENTATIVE of the ESTATE OF CATHERINE ROWELL,


Plaintiffs,

v.
SHERIFF ANTHONY MAZZOLA, in his individual and official capacity; SERGEANT JEREMY
MUXLOW, in his individual capacity; DEPUTY KIM COOK, in his individual capacity; DEPUTY
CLINTON KILDUFF, in his individual capacity; DEPUTY JOHNNY MURRAY, in his individual
capacity,


Defendants.



    RECOMENDATION REGARDING DEFENDANTS’ PARTIAL MOTION TO DISMISS


          This matter comes before the Court on Defendants’ partial motion to dismiss (ECF # 56),1

Plaintiffs’ response (ECF# 62), and Defendants’ reply (ECF #63). The motion has been referred

to this Magistrate Judge for recommendation (ECF #57).2 The Court has reviewed the pending


1
 “(ECF #56)” is an example of the convention I use to identify the docket number assigned to a specific paper by the Court’s case
management and electronic case filing system (CM/ECF). I use this convention throughout this Recommendation.

2
  Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in order to
obtain reconsideration by the District Judge to whom this case is assigned. Fed. R. Civ. P. 72(b). The party filing objections must
specifically identify those findings or recommendations to which the objections are being made. The District Court need not
consider frivolous, conclusive or general objections. A party’s failure to file such written objections to proposed findings and
recommendations contained in this report may bar the party from a de novo determination by the District Judge of the proposed
findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the
failure to file written objections to the proposed findings and recommendations within fourteen (14) days after being served with a
copy may bar the aggrieved party from appealing the factual findings of the Magistrate Judge that are accepted or adopted by the
District Court. Thomas v. Arn, 474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

                                                                 1
motion, response, reply, and all attachments. The Court has also considered the entire case file,

the applicable law, and is sufficiently advised in the premises. Oral argument is not necessary in

this circumstance. This Magistrate Judge respectfully recommends that the motion be DENIED.




Factual and Procedural Background


        Plaintiffs, the personal representative, family, and heirs of Decedent Catherine Rowell,

filed suit against Sheriff Mazzola, et. al. Tragically, Ms. Rowell committed suicide while she was

a pre-trial detainee in the Rio Blanco County Detention Facility (ECF #54). Plaintiffs’ second

claim for relief is a wrongful death claim based on premises liability to an invitee for the negligent

operation of the detention facility for failure to use reasonable care to protect against danger on

the property (ECF #54, pp. 13-14). Plaintiffs’ third claim for relief is a wrongful death claim based

on premises liability to a licensee for the negligent operation of the detention facility for failure to

use reasonable care to protect against danger on the property (ECF #54, pp. 14-15).




Defendants’ Argument for Dismissal


        Defendants’ motion for partial dismissal (ECF #56) is targeted only at claims two and three

of the second amended complaint (ECF #54). Defendants argue that Plaintiffs’ sole right to relief

falls under Colorado’s Wrongful Death Act (ECF #56, p. 2). Defendants further assert that

Plaintiffs are barred from recovery under the premises liability statute due to the Wrongful Death

Act (ECF #56, p. 3). Defendants acknowledge that “any such action for injury must be brought




                                                   2
under the Wrongful Death Act.” Id. Defendants’ motion to dismiss is brought under Rule 12(b)(6)

for failing to state a claim upon which relief can be granted.




Plaintiffs’ Response


       Plaintiffs respond, stating that “the wrongful death act is just a vehicle for heirs to bring

cases based on underlying tortious conduct, which could be negligence, negligence per se, or

premises liability” (ECF #62, p. 2). Essentially, Plaintiffs’ argument is that Plaintiffs’ claims fall

under the Wrongful Death Act and that said Act is the appropriate vehicle for a tort claim when

death has occurred. Id. passim.




Defendants’ Reply


       Defendants briefly reply, “acknowledg[ing that] a violation of the premises liability statute

could form a basis for a “wrongful act” under Colorado’s Wrongful Death Act” (ECF #63, p. 2).

However, Defendants go on to assert that “to the extent Plaintiffs’ Counts Two and Three allege

causes of action independent and distinct from Colorado’s Wrongful Death Act, said claims should

be dismissed.” Id.




                                                  3
Standard of Review

Rule 12(b)(6)

         The Court may dismiss a complaint for failure to state a claim upon which relief can be

granted. Fed.R.Civ.P. 12(b)(6). Dismissal under Rule 12(b)(6) may also be based on the lack of a

cognizable legal theory. See Golan v. Ashcroft, 310 F. Supp. 2d 1215, 1217 (D. Colo. 2004). To

withstand a Rule 12(b)(6) motion to dismiss, a complaint must contain enough allegations of fact,

which, taken as true, “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012). Although allegations of fact are accepted as true, legal conclusions are not. Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009). Mere “labels and conclusions” and “a formulaic recitation of

the elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. “Factual allegations

must be enough to raise a right to relief above the speculative level.” Id. Accordingly, the Court

disregards conclusory statements and looks only to whether the remaining factual allegations

plausibly suggest the defendant is liable. Khalik, 671 F.3d at 1190-91.            “Thus, the mere

metaphysical possibility that some plaintiff could prove some set of facts in support of the pleaded

claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir.2007) (quoting Bell Atlantic Corp., 127 S. Ct. at

1974).



Analysis

         This matter can be rapidly resolved as, in the Court’s view, it has pivoted from a motion to

dismiss to what appears to be far more akin to a motion in limine.



                                                  4
       Colorado’s Wrongful Death Act, C.R.S. §13-21-202 is the sole cause of action for the death

of another. Steedle v. Sereff, 167 P.3d 135, 140-41 (Colo. 2007) (examining the “intersection” of

the Wrongful Death Act with the Colorado Governmental Immunity Act (CGIA) and limiting,

collectively, the damages to $150,000 (per the CGIA) for a suit under the Wrongful Death Act).

However, the Wrongful Death Act essentially acts as a vehicle for a “survivor’s right of action []

derivative of and dependent upon the right of action which [a] decedent would have had, had [the

decedent] survived . . .” Pizza Hut of America, Inc. v. Keefe, 900 P.2d 97, 102 (Colo. 1995). The

closest a Court in this District has come to weighing in on this issue was in Traynom v. Cinemark

USA, Inc., 940 F.Supp. 2d 1339, 1347-48 (D. Colo. 2013). Unfortunately, as acknowledged by

the Court in Traynom, the initial briefing therein on this issue was “tepid,” Id. at 1347, thus not

resulting in a full treatment of the subject. Nevertheless, the sound Order of that Court, not

dismissing the wrongful death claims as derivative of liability under the Premises Liability Act, is

an apt comparison for this action. See Id. at 1347-48.


       As readily acknowledged by the parties to the instant litigation, that is as it should be. A

basis for liability must be established, e.g., the Premises Liability Act. But then, suit must proceed

under the Wrongful Death Act. A fair reading of Plaintiffs’ second amended complaint-claims

two and three-is that Plaintiffs are attempting to do exactly that, establish the premises liability

basis for each claim but proceed under the Wrongful Death Act. See ECF #54, pp. 13-15. If the

claims were not clear, and I find that they are, Plaintiffs’ response reiterates and cements that this

is Plaintiffs’ position and construction of the claims. As in Traynom, Plaintiffs proceed, under the

Wrongful Death Act, for claims which Decedent Rowell could have asserted under the Premises

Liability Act, had she survived. Plaintiffs definitively state that they are proceeding under the

Wrongful Death Act with regard to both claims two and three, with a basis in premises liability


                                                  5
(ECF #54, pp. 13-15). Plaintiffs have sufficiently pled claims two and three and have stated claims

for relief which are each plausible. Defendants do not even challenge that the factual basis as set

forth in the complaint is lacking. Logic dictates that no such challenge was interposed because the

factual basis is sufficient and the partial motion to dismiss is premised upon a legal insufficiency-

the idea that Plaintiffs were not proceeding under the Wrongful Death Act. I find that Plaintiffs

are proceeding properly under the Wrongful Death Act through what they believe is the appropriate

lens of premises liability.


        As mentioned supra, it appears as if Defendants’ motion is pivoting towards an in limine

attempt to determine the future admissibility of evidence. Plaintiffs correctly note in their response

that it does not appear as if “any party [has] even disputed whether a premises liability tort could

establish liability for a wrongful death claim” (referring to other litigation) (ECF #62, p. 4). While

the Court finds this to be correct, there has certainly been litigation around the edges of this issue.

See, e.g., Steedle supra, 167 P.3d at 140-41 (determining the effect of the Wrongful Death Act on

evidence and damage caps); see also Magnus v. Miller, 35 Colo. App. 335 (1975) (addressing the

admissibility of provocation evidence in an assault and battery context when such evidence would

only be relevant to exemplary damages-such damages being prohibited under the Wrongful Death

Act). Defendants conclude with a request to dismiss claims two and three to the extent that such

claims are alleging independent causes of action. I do not find that the claims are alleging any

independent cause of actions. Nor do I find that this would be an appropriate time to weigh in on

any in limine issue-and there has been no referral instructing me to do so.




                                                  6
     For the foregoing reasons, I respectfully RECOMMEND that the motion to dismiss be

DENIED.


           Dated at Grand Junction, Colorado this November 25, 2018.




                  Gordon P. Gallagher
                  United States Magistrate Judge




                                          7
